        Case 3:16-cv-00523-JCS Document 195 Filed 12/17/18 Page 1 of 7



     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 1     A Limited Liability Partnership
       Including Professional Corporations
 2   NEIL A.F. POPOVIĆ, Cal. Bar No. 132403
 3   ANNA S. McLEAN, Cal. Bar No. 142233
     TENAYA RODEWALD, Cal. Bar No. 248563
 4   JOY O. SIU, Cal. Bar No. 307610
     DANIEL R. FONG, Cal. Bar No. 311985
 5   Four Embarcadero Center, 17th Floor
     San Francisco, California 94111-4109
 6
     Telephone:    415.434.9100
 7   Facsimile:    415.434.3947
     Email:        npopovic@sheppardmullin.com
 8                 amclean@sheppardmullin.com
                   trodewald@sheppardmullin.com
 9                 jsiu@sheppardmullin.com
                   dfong@sheppardmullin.com
10
   Attorneys for Defendant,
11 SEAGATE TECHNOLOGY LLC

12

13                            UNITED STATES DISTRICT COURT
14               NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
15

16 IN RE SEAGATE TECHNOLOGY LLC              Case No. 3:16-cv-00523-JCS
   LITIGATION
17                                           SEAGATE TECHNOLOGY LLC’S
                                             OBJECTIONS TO PLAINTIFFS’ REPLY
18 CONSOLIDATED ACTION                       EVIDENCE SUBMITTED IN SUPPORT
                                             OF RENEWED MOTION FOR CLASS
19                                           CERTIFICATION

20
                                             Second Consolidated Amended Complaint
21                                           filed: July 11, 2016

22

23

24

25

26
27

28
     SMRH:488709831.4                                                Case No. 3:16-cv-00523-JCS
                                                  SEAGATE’S OBJECTIONS TO PLAINTIFFS’ CLASS
                                                             CERTIFICATION REPLY EVIDENCE
        Case 3:16-cv-00523-JCS Document 195 Filed 12/17/18 Page 2 of 7




 1                                           INTRODUCTION

 2          Pursuant to Local Rule 7-3(d)(1) of the Northern District of California Civil Local Rules,

 3 Seagate Technology LLC (“Seagate”) hereby objects to and moves to strike the Declaration of

 4 Breanna Van Engelen in Support of Plaintiffs’ Reply Brief Re: Renewed Class Certification (“Van

 5 Engelen Decl.”) (ECF No. 194-4) and the Declaration of Eric L. Ingram [in] Further Support of

 6 Plaintiffs’ Renewed Motion for Class Certification (“Ingram Decl.”) (ECF No. 194-6). The Van

 7 Engelen and Ingram declarations both represent new evidence, which is prohibited on reply.

 8 Moreover, both declarations should also be excluded for substantive reasons as well. First, three

 9 years into this litigation, Plaintiffs propose Mr. Ingram as a substitute Florida plaintiff. The Court

10 should exclude his declaration because such substitution is impermissible at this late date.

11 Second, Ms. Van Engelen purports to testify as a quasi-expert witness, without any foundation or

12 qualifications, regarding how Internet archival links work. The Court should strike her testimony

13 as lacking foundation and impermissible lay opinion testimony. As a result, Seagate respectfully

14 requests that the Court exclude Plaintiffs’ new reply evidence in its entirety.

15                                              ARGUMENT

16     I.   The Ingram Declaration Should Be Excluded

17          Plaintiffs submit the Declaration of Eric L. Ingram in a last-ditch attempt to save the

18 proposed Florida sub-class, because their prior proposed representative, Schechner, purchased an
19 external product Plaintiffs have dropped from the case. The declaration should be excluded

20 because it is new evidence submitted on reply; likewise, substitution is improper at the class

21 certification stage and should be disallowed.

22          Although, to protect an already-certified class, courts sometimes permit substitution of

23 named plaintiffs after certification, where a new plaintiff attempts to enter the case during

24 certification proceedings, substitution is generally not allowed. See Miller v. Mercedes-Benz USA,

25 LLC, No. CV 06-05382 ABC, 2009 WL 1393488, at *1 (C.D. Cal. May 15, 2009) (submission of

26 new plaintiff in certification reply brief deemed a “bait-and-switch tactic”).1 The proper procedure
27
   1
     Cf. Lierboe v. State Farm Mut. Auto Ins. Co., 350 F.3d 1018, 1023 (9th Cir. 2003) (noting that
28 where named plaintiff loses standing post-certification, substitution would be appropriate).
   SMRH:488709831.4                            -1-                               Case No. 3:16-cv-00523-JCS
                                                              SEAGATE’S OBJECTIONS TO PLAINTIFFS’ CLASS
                                                                         CERTIFICATION REPLY EVIDENCE
        Case 3:16-cv-00523-JCS Document 195 Filed 12/17/18 Page 3 of 7




 1 would have been for Mr. Ingram to file a motion to intervene or for Plaintiffs to move to amend

 2 their Complaint. See id. at *4-5 (if the new plaintiff “wished to participate in this action, she

 3 should have filed a motion to intervene”). Instead, Plaintiffs attempt to sneak Mr. Ingram into this

 4 case without the benefit of discovery regarding his adequacy or complete briefing on whether

 5 adding a new named plaintiff this late in the litigation should be permitted. The Ingram

 6 declaration should be stricken and Plaintiffs’ request for substitution denied for this reason alone.

 7          Even if Plaintiffs had proceeded in a procedurally appropriate manner, Seagate still would

 8 be prejudiced by Mr. Ingram’s addition at this late date. See Komie v. Buehler Corp., 449 F.2d

 9 644, 647-48 (9th Cir. 1971) (affirming denial of motion to amend where amendment is unduly

10 delayed and will result in undue prejudice to other party). In Velazquez v. GMAC Mortg. Corp.,

11 No. CV 08-05444 DDP, 2009 WL 2959838, at *4 (C.D. Cal. Sept. 10, 2009), the court denied a

12 request to substitute new named plaintiffs in a scenario similar to this one. In Velazquez, the Court

13 found undue prejudice because “extensive discovery” and substantial motion practice had already

14 taken place, and the plaintiffs had known of their named plaintiffs’ deficiencies for six months.

15 Id. Here, Seagate has an even clearer case of prejudice because this case has been ongoing for

16 nearly three years, and very extensive discovery and motion practice have taken place. Indeed,

17 this is Plaintiffs’ second attempt at class certification. Nor is this a case where the named

18 plaintiffs recently lost standing due to a change in circumstances or intervening law. Cf. Bull v.
19 City and County of San Francisco, 758 F. Supp. 2d 925, 929 (N.D. Cal. 2010) (allowing

20 substitution of named plaintiff only because recent appellate decision removed standing). Here,

21 Plaintiffs themselves chose to alter their class definition to exclude consumers like Schechner—

22 yet they did not seek to amend their Complaint or otherwise offer a new named plaintiff until now,

23 after Seagate filed its opposition to the renewed motion for class certification.

24          Plaintiffs cannot fix the defects in their case by a late, procedurally improper substitution.

25 The Ingram declaration should be excluded.

26    II.   The Van Engelen Declaration Should Be Excluded
27          Breanna Van Engelen, an associate at the Hagens Berman law firm, proffers a new

28 declaration on reply that has insufficient foundation, constitutes improper lay opinion testimony,
   SMRH:488709831.4                              -2-                              Case No. 3:16-cv-00523-JCS
                                                               SEAGATE’S OBJECTIONS TO PLAINTIFFS’ CLASS
                                                                          CERTIFICATION REPLY EVIDENCE
         Case 3:16-cv-00523-JCS Document 195 Filed 12/17/18 Page 4 of 7




 1 and is irrelevant to the issues on class certification. Consequently, the entire declaration should be

 2 stricken.

 3          Ms. Van Engelen testifies to the existence of a 2011 Barracuda data sheet on Seagate’s

 4 website at the following URL:

 5 https://www.seagate.com/files/staticfiles/docs/pdf/datasheet/disc/barracuda-ds1737-1-1111us.pdf,

 6 which links to the Support section of Seagate’s website where documentation for numerous legacy

 7 products is available for download.2 Ms. Van Engelen’s testimony is irrelevant and inadmissible

 8 for at least the following three reasons.

 9          First, Ms. Van Engelen testifies “to a reasonable degree of certainty” that the 2011

10 Barracuda data sheet has been continuously available at the above URL on Seagate’s website

11 throughout the putative class period until today. Van Engelen Decl., ¶13. In doing so, she claims

12 to have acquired special expertise in online investigations as an associate at her prior law firm.

13 Id., ¶ 2. Yet despite having run Google searches in her prior law firm position, Ms. Van Engelen

14 is not qualified to testify as to how search engine “indexing” works and what such indexing says

15 about whether a webpage was available at a certain point in time. Under Federal Rule of Evidence

16 701, a lay witness is limited to testifying to material that is “rationally based on the witness’s

17 perception” and “not based on scientific, technical, or other specialized knowledge.”3 Therefore,

18 Ms. Van Engelen may testify as to what she personally viewed on the Internet, but she may not
19 testify, without evidence of personal knowledge, as to what may have existed on the Internet since

20 2011.

21          Neither can she testify as to the functionality and reliability of the online tools she used,

22 namely duckduckgo.com and the unidentified “simple web forensics tool.” See Hynix

23 Semiconductor Inc. v. Rambus Inc., No. CV-00-20905 RMW, 2008 WL 504098, at *4 (N.D. Cal.

24 Feb. 19, 2008) (contrasting permissible lay opinions “based on their personal knowledge of their

25
     The document to which Ms. Van Engelen is referring can be found at
     2


26 https://www.seagate.com/support/internal-hard-drives/desktop-hard-drives/desktop-hdd/,       under
   the “Documentation” tab.
27 3 Ms. Van Engelen does not appear to be offered as an expert in Internet forensics under Federal
   Rule of Evidence 702. Regardless, her work as an attorney on cases that involved Internet
28 investigations fails to qualify her as an expert on forensics.
   SMRH:488709831.4                              -3-                            Case No. 3:16-cv-00523-JCS
                                                               SEAGATE’S OBJECTIONS TO PLAINTIFFS’ CLASS
                                                                          CERTIFICATION REPLY EVIDENCE
       Case 3:16-cv-00523-JCS Document 195 Filed 12/17/18 Page 5 of 7




 1 business” with impermissible specialized technical knowledge). Thus, her statements that

 2 duckduckgo.com “emphasizes protecting searchers’ privacy and avoid[s] the filter bubble of

 3 personalized results” or that the unidentified web forensics tool she used “can estimate a date

 4 indicating the first time a URL has been indexed” are completely conclusory and without

 5 foundation. Van Engelen Decl., ¶¶ 9, 12. Ms. Van Engelen does not testify that she ever worked

 6 for any forensic tool company or, indeed, that she herself has ever used duckduckgo.com or the

 7 unidentified “web forensics tool” before. She testifies only that some of her previous cases

 8 generally “involve[d]” forensic tools. Id., ¶ 2. In fact, Ms. Van Engelen does not even identify

 9 which forensic tool she used—yet she makes the unsupported claim that it is a “simple forensics

10 tool” that “can be more accurate than relying on web archives.” Id., ¶ 12. Thus, Ms. Van

11 Engelen’s conclusion that she has a “reasonable degree of certainty” that the data sheet existed

12 during the class period is based on both an unidentified tool and explanations for which she clearly

13 lacks personal knowledge or relevant expertise.

14          Second, the Van Engelen Declaration is used to improperly introduce new evidence and

15 arguments. See Provenz v. Miller, 102 F.3d 1478,1 384 (9th Cir. 1996) (district court may not

16 allow party to submit new evidence on reply where opposing party unable to respond). In their

17 Renewed Motion for Class Certification, Plaintiffs provided screenshots of Seagate’s product

18 pages via the Wayback Machine to show what AFR information they contended was available to
19 putative class members during the relevant period. See, e.g., Declaration of Shana E. Scarlett in

20 Support of Plaintiffs’ Renewed Motion for Class Certification, Exs. 4-6. Therefore, in opposition,

21 Seagate provided rebutting screenshots using the Wayback Machine showing that on certain

22 relevant dates, AFR information was not available on those pages. See, e.g., Declaration of

23 Tenaya Rodewald in Support of Seagate’s Opposition to Plaintiffs’ Renewed Motion for Class

24 Certification (“Rodewald Decl.”), ¶¶ 3-17, Exs. 5-21. Now, Ms. Van Engelen’s Declaration seeks

25 to introduce new evidence from the Support section of the website, implying that class members

26 could have found AFR information that way. Of course, these search engine results are not newly
27 discovered information, but could easily have been introduced by Plaintiffs in their opening brief.

28 See Olenicoff v. UBS AG, No. SACV 08-1029 AG, 2010 WL 8530286, at *31 (C.D. Cal. Mar. 16,
   SMRH:488709831.4                       -4-                          Case No. 3:16-cv-00523-JCS
                                                            SEAGATE’S OBJECTIONS TO PLAINTIFFS’ CLASS
                                                                       CERTIFICATION REPLY EVIDENCE
        Case 3:16-cv-00523-JCS Document 195 Filed 12/17/18 Page 6 of 7




 1 2010) (refusing to consider new argument on reply because it “should have been presented with

 2 the opening brief”). Nor have Plaintiffs previously claimed (much less presented evidence) that

 3 consumers peruse Support webpages in shopping for hard drives. Notably, Plaintiffs present no

 4 such evidence with their reply either.

 5           Third, the Van Engelen Declaration should also be stricken because it is irrelevant. That

 6 the 2011 Barracuda data sheet on the Support section of Seagate’s website appeared in Ms. Van

 7 Engelen’s Google searches in 2018 does not establish that (1) it was there continuously throughout

 8 the class period, (2) any putative class members searched for the data sheet using the terms used

 9 by Ms. Van Engelen, or (3) putative class members otherwise reviewed and relied on it in

10 purchasing their hard drives. Indeed, the product name changed to Desktop HDD at the beginning

11 of 2013. Declaration of Karl Schweiss in Support of Seagate’s Opposition to Plaintiffs’ Motion

12 for Class Certification, ECF No. 152-3, ¶¶ 9, 13. Plaintiffs provide no support for the notion that

13 consumers purchasing a product called “Desktop HDD” in 2013 or thereafter would search for a

14 data sheet for a product called “Barracuda” in 2011 and believe that the 2011 Barracuda data sheet

15 applied to a product sold under a different name two years later (especially when the Desktop

16 HDD data sheet was readily available). See Rodewald Decl., ¶ 10. If anything, this evidence, if

17 considered, would require yet another individualized inquiry into which methods class members

18 used to research their drives and, if applicable, which sections of Seagate’s website they visited in
19 doing so.

20                                             CONCLUSION

21           For the foregoing reasons, Seagate respectfully requests that this Court strike the

22 Declaration of Breanna Van Engelen in Support of Plaintiffs’ Reply Brief Re: Renewed Class

23 Certification and the Declaration of Eric L. Ingram [in] Further Support of Plaintiffs’ Renewed

24 Motion for Class Certification.

25

26
27

28
     SMRH:488709831.4                             -5-                             Case No. 3:16-cv-00523-JCS
                                                               SEAGATE’S OBJECTIONS TO PLAINTIFFS’ CLASS
                                                                          CERTIFICATION REPLY EVIDENCE
        Case 3:16-cv-00523-JCS Document 195 Filed 12/17/18 Page 7 of 7



     Dated: December 17, 2018
 1

 2

 3                               By                   /s/ Anna S. McLean
                                                        Anna S. McLean
 4

 5                                                Attorneys for Defendant,
                                               SEAGATE TECHNOLOGY LLC
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     SMRH:488709831.4                   -6-                         Case No. 3:16-cv-00523-JCS
                                                 SEAGATE’S OBJECTIONS TO PLAINTIFFS’ CLASS
                                                            CERTIFICATION REPLY EVIDENCE
